Citation Nr: 0712827	
Decision Date: 05/01/07    Archive Date: 05/15/07

DOCKET NO.  04-38 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for scar, residual of a 
shell fragment wound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The veteran served on active duty from April 1944 to October 
1947 and from December 1947 to August 1963.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut, which denied the benefits sought on 
appeal.

In the veteran's substantive appeal, he requested a local 
hearing before the Board.  Thereafter, in a March 2005 
statement, the veteran indicated that he no longer desired 
said hearing.  As such, the hearing request is deemed 
withdrawn.  38 C.F.R. § 20.704(e).

In April 2007, the veteran filed a Motion to Advance his case 
on the Board's docket.  Good or sufficient cause having been 
shown, the motion was granted. 

The Board notes that in a December 2003 rating decision, 
service connection was awarded for post-traumatic stress 
disorder (PTSD).  The RO assigned a 10 percent rating 
effective August 2003.  The veteran disagreed with the 
initial rating assigned and a statement of the case (SOC) was 
issued in May 2005, wherein the RO continued the 10 percent 
rating and reclassified the disability as prolonged 
adjustment disorder, partial PTSD.  The veteran did not file 
a substantive appeal.
As such, the claim is no longer in appellate status.  
38 C.F.R. § 20.302(b).


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  Hearing loss was not incurred during the veteran's period 
of active duty service nor did it manifest within the year 
following his separation from said service.

3.  Tinnitus was not incurred during the veteran's period of 
active duty service.

4.  There is no competent medical evidence of a residual scar 
from a shell fragment wound.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for hearing loss are not met.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.385 (2006).

2.  The criteria for the establishment of service connection 
for tinnitus are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303 (2006).

3.  The criteria for the establishment of service connection 
for scar, residual of a shell fragment wound, are not met.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2005) redefined VA's duty to assist the 
veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In a September 2003 letter, the RO provided notice to the 
veteran regarding what information and evidence was needed to 
substantiate the claims for service connection, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence.  

The record reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file includes the following: the 
veteran's service personnel and medical records; VA 
outpatient treatment records; VA examination reports; 
articles regarding the USS Saratoga; and private medical 
records.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence. There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the veteran.  As 
such, there is no indication that there is any prejudice to 
the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claims for service 
connection, any question as to an appropriate disability 
rating or effective date to be assigned is rendered moot.  
Any error in the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause 
injury to the claimant.  Thus, any such error is harmless and 
does not prohibit consideration of these matters on the 
merits.  See Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions, the 
veteran's service personnel and medical records; VA 
outpatient treatment records; a report of VA examination; 
articles regarding the USS Saratoga; and private medical 
records.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Hearing Loss and Tinnitus

Pursuant to 38 C.F.R. § 3.385, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater, or when at least three of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels 
or greater, or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  

Where a veteran served continuously for ninety (90) days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and sensorineural hearing loss 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2006).

The veteran contends that he is entitled to service 
connection for hearing loss and tinnitus.  Specifically, he 
contends that he was exposed to continuous noise during 
service when the USS Saratoga was bombed during combat 
missions in World War II.  

After careful consideration of all procurable and assembled 
data, the Board finds that service connection for hearing 
loss and tinnitus is not warranted.  In this regard, the 
veteran's service medical records are wholly devoid of 
complaints, treatments, or diagnoses of hearing loss or 
tinnitus.  Reports of medical examinations dated in April 
1944, November 1945, October 1947, December 1947, December 
1951, September 1957, and July 1963 were negative for 
diagnoses of hearing loss or tinnitus.  The veteran 
repeatedly scored a 15/15 on the Whispered Voice test.  The 
October 1947 examination shows the veteran also scored a 
15/15 on the Spoken Voice test and 20/20 on the Coin Click 
test.  

Post service, a September 1967 report of medical examination 
shows he again scored a 15/15 on the Whispered Voice test.  
Thus, the evidence does not establish hearing loss within one 
year following discharge from service and service connection 
on a presumptive basis is not warranted.

While the service medical records are devoid of any treatment 
or complaints of hearing loss or tinnitus, the veteran 
asserts that service connection must nevertheless be awarded 
as he is a combat veteran.  In the instant case, the 
veteran's DD-214 does reveal that he was awarded the Purple 
Heart for injuries received in World War II.  

In the case of a veteran who engaged in combat with the 
enemy, VA must accept as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardship of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service. 38 U.S.C.A. § 1154(b).  

In the instant case, despite the veteran's combat status, 
there has been no evidence associated with the claims folder 
that indicates the veteran has current hearing loss or 
tinnitus.  VA outpatient treatment records dated between 2002 
and 2003 are devoid of complaints, diagnoses, or treatment of 
hearing loss or tinnitus.  An entry dated in August 2003, 
shows the veteran's tympanic membranes were intact 
bilaterally.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. §§ 1110; 1131.  In the absence of proof of 
present disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. 
Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires 
existence of present disability for VA compensation 
purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996).  

The veteran asserts that he should have been afforded a 
separate audiological examination in connection with his 
claims.  However, the Board finds that a VA examination is 
not necessary in the instant case.  In so concluding, the 
Board notes that VA regulations provide that VA will assist 
the veteran by providing a medical examination or obtaining a 
medical opinion based upon review of the evidence of record 
if VA determines that it is necessary to decide the claim.  
38 C.F.R. 
§ 3.159(c)(4)(i).  The regulations further provide, in 
pertinent part, that a medical examination or medical opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim, but: (A) Contains competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability; (B) Establishes that the 
veteran suffered an event, injury, or disease in service; and 
(C) Indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.  38 C.F.R. § 3.159(c)(4)(i).  

Even assuming the veteran satisfies subsection (B) and 
suffered acoustic trauma in service based on his combat 
experience, because the requirements in subsections (A) or 
(C) are not met with regard to the claim for service 
connection for hearing loss and tinnitus, it is not necessary 
to obtain a medical examination or medical opinion in order 
to decide the claims in this case.  38 C.F.R. § 
3.159(c)(4)(i); Duenas v. Principi, 18 Vet. App. 512, 517 
(2004), citing Paralyzed Veterans of Am. V. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003).  

In summary, as the preponderance of the evidence fails to 
show the current existence of hearing loss or tinnitus, 
service connection for those disorders must be denied.  



Scar, Residual of a Shell Fragment Wound

The veteran contends that he is entitled to service 
connection for a residual scar from a shell fragment wound 
received in service.  Specifically, he contends that while 
aboard the USS Saratoga he was hit with shrapnel in the right 
eye area from a bomb.  

After careful consideration of the evidence previously 
delineated above, the Board finds that service connection for 
a scar is not warranted.  At the outset the Board notes that 
service connection is currently in effect for residuals of a 
shell fragment wound including headaches and a retained piece 
of shrapnel.  Thus, the question before the Board pertains 
only to the claimed scar.  

While it is clearly evident from the record that the veteran 
sustained a shell fragment wound for which he received the 
Purple Heart, there is no current evidence of an associated 
scar.  Upon VA examination in September 2003, the examiner 
found no evidence of a scar above the right eye or in the 
right frontal sinus area.  

As the evidence must show that the veteran currently has the 
disability for which benefits are being claimed, the Board 
finds that the preponderance of the evidence is against the 
claim, and the appeal must therefore be denied.  See 
Degmetich, 104 F. 3d at 1332.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   



ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied

Entitlement to service connection for scar, residual of a 
shell fragment wound, is denied.


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


